Citation Nr: 1534418	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired heart disorder, to include ischemic heart disease (ISCHD), claimed as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K. S., Spouse



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to January 1989, to include service in the Republic of Vietnam (RVN) from December 2, 1969 to November 8, 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By these rating actions, the RO, denied service connection for sleep apnea and ischemic heart disease, respectively.  The Veteran appealed these rating actions to the Board. 

In April 2015, the Veteran testified before the undersigned at a videoconference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

With regards to the claim for service connection for sleep apnea, to include as secondary to PTSD, the Board notes that the RO previously denied a claim for a lung disorder, claimed as due to Agent Orange exposure, as not well grounded in an unappealed September 1996 rating action.  For purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). The scope of Boggs and Ephraim is limited to claims to reopen.  In the context of 38 U.S.C.A. § 5108 and claims to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, see 38 C.F.R. § 3.156 (2014), the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

Here, the Board finds the Veteran's previous claim for service connection for a lung disability, currently diagnosed as chronic obstructive pulmonary disease, claimed as due to Agent Orange exposure, is separate and distinct from his current claim for service connection sleep apnea, to include as secondary to service connected PTSD. Therefore, since they are distinct claims, this is not a case where new and material evidence is required.  See Boggs, 520 F.3d at 1335.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional substantive and procedural development is necessary prior to further appellate review of the claims; specifically, to schedule the Veteran for an examination to determine the etiology of his sleep apnea, to include its relationship, if any, to the service-connected PTSD, and for issuance of a supplemental statement of the case (SSOC) that addresses all evidence received after issuance of a November 2013 SSOC.  The Board will discuss each reason for remand separately below. 

i) Substantive Development-VA examination (Sleep Apnea)

The Veteran contends that he has sleep apnea that had its onset during military service, or, in the alternative, is secondary to his service-connected PTSD.  

The Veteran has been diagnosed as having obstructive sleep apnea (OSA).  (See April 2011 report, prepared by M. H., M. D.).  In addition, the Veteran, his spouse, and service comrade, T. H., have maintained in written statements and testimony (Veteran and spouse) that he has had sleeping problems, such as snoring ever since military service.  (Transcript (T.) at pages (pgs.) 6, 9-10)).  In support of his claim, the Veteran submitted an April 2011 report, prepared by M. H., M. D.  Dr. M. H. opined that she suspected that the Veteran had been suffering from obstructive sleep apnea prior to her initial diagnosis in July 2010.  Dr. M. H. further indicated that the severity of the Veteran's obstructive sleep apnea and report of previous symptoms certainly appeared to be consistent with history of his likely having an underlying medical problem with obstructive sleep apnea/sleep disorder breathing.  (See April 2011 report, prepared by M. H., M. D.).  While the Veteran did not report a history of having had sleep problems during military service to Dr. M. H. in April 2011, given his testimony and statements to that effect before the undersigned, her report raises a possibility that his OSA might have had its onset during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In support of the claim, the Veteran also submitted an article titled, "Sleep and Operational Stress," wherein it was noted that difficulty sleeping was a "[c]ore symptom of post-traumatic stress disorder (PTSD)."  The article submitted by the Veteran, while not sufficient to determine that his sleep apnea was caused or aggravated by his PTSD, is sufficient to meet the low threshold under McLendon.  Therefore, a remand for the scheduling of a VA examination is warranted to determine the etiology of his sleep apnea, to include its relationship to the service-connected PTSD prior to further appellate review of the claim. 

Finally, the Veteran has not been provided notice in accordance with the Veteran's Claims Assistance Act of 2000 (VCAA) that addresses the requirements for a claim for service connection for sleep apnea on a secondary basis in accordance with 38 C.F.R. § 3.310 (2014) and Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, on remand, the Veteran should be provided VCAA notice for the requirements of substantiating his claim for service connection for sleep apnea on a secondary basis.

ii) Procedural Development-Issuance of SSOC-Heart Disability

A review of the Veteran's VBMS electronic record reflects that in May 2015, VA reviewed a VA electrocardiogram stress test of the Veteran, which was negative for any evidence of ischemia.  (See May 2015 VA echocardiogram stress test, received and uploaded to the Veteran's VBMS electronic record on May 21, 2015).  In April 2015, the Veteran's representative submitted a waiver for a sleep study and lay statement in support of the claim.  However, a waiver of initial RO consideration was not submitted with the May 2015 VA echocardiogram, which is relevant to the claim for service connection for a heart disability, to include ISCHD claimed as due to herbicide exposure.  Thus, the RO should address this new evidence in the first instance in a SSOC pursuant to 38 C.F.R. § 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice that addresses the requirements for a claim of entitlement to service connection for sleep apnea on a secondary basis in accordance with 38 C.F.R. § 3.310 (2014).  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  After the development in directive one (1) has been accomplished, schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file, as well as the Veteran's VBMS and Virtual VA electronic records, and a copy of this remand, must be provided to the examiner in conjunction with the examination.
   
The examiner must perform any necessary diagnostic tests and studies.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's, his spouse's statements and testimony, sworn statement of T. H. and April 2011 report of M. H., M. D., the examiner is requested to provide an opinion as to the following:

a.)  whether it is at least as likely as not (i.e., 50 percent probability or greater) that any sleep apnea was incurred in or aggravated by military service. The examiner must consider the Veteran's lay statements and hearing testimony; sworn statement of T. H.; and April 2011 report, prepared by M. H., M. D. 

b.)  whether it is at least as likely as not (i.e., 50 percent probability or greater) that any sleep apnea was caused by (proximately due to or the result of) the Veteran's service-connected PTSD.  The examiner must consider the internet article submitted by the Veteran titled, "Sleep and Operational Stress." 

c.)  whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea was aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected PTSD.

If aggravation is found, the examiner is requested to discuss the baseline level of the sleep apnea prior to the onset of aggravation by the service-connected PTSD.

3.  Readjudicate the Veteran's claims for service connection for sleep apnea, to include as secondary to PTSD, and heart disorder, to include ISCHD, claimed as due to herbicide exposure. 

If any benefit sought on appeal remains denied, then issue a fully responsive SSOC that addresses all evidence received since issuance of a November 2013 SSOC to the Veteran and his representative who should be afforded a reasonable opportunity for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

